Case 6:20-cv-00482-ADA Document 44-18 Filed 11/04/20 Page 1 of 5




        EXHIBIT 16
             Case 6:20-cv-00482-ADA Document 44-18 Filed 11/04/20 Page 2 of 5
             High-performance Ethernet switch solutions for
             medium-to large-sized businesses




IBM 8275 Fast Ethernet Workgroup Switch
Models 318, 322 and 326

                                                                      High-performance Ethernet
Highlights                                                            switch
                                                                      The new IBM 8275 Fast Ethernet Work-
Three models offering copper       Support for 8192 MAC addresses     group Switch Models 318, 322 and 326
and fiber flexibility              per switch                         are the latest additions to the fast-growing
                                                                      10/100 Ethernet Switch family. These high-
100BASE-FX and 10/100BASE-T        High-performance Ethernet LAN      performance Fast Ethernet switches are
client-side ports                  switching                          ideal for medium- to large-sized
                                                                      workgroups that require the flexibility of
1000BASE-SX Gigabit Ethernet       Available in a convenient rack-    10/100 Mbps or 100BASE-FX client
and 100BASE-FX uplink options      mountable desktop unit             attachments along with high-speed
for high-speed to backbone or                                         uplink and server capabilities. Models 318
server                             VLAN support                       and 322 are the first members of the
                                                                      Ethernet switch product family to offer a
RMON support for events, alarms,   Full- and half-duplex operations   significant number of 100BASE-FX fiber
history and statistics                                                ports for high-speed client attachment.
                                   Port-trunking and port-mirroring   Each of the 8275 models has two option
Automatic MAC address aging        capabilities                       slots that can be equipped with one or
                                                                      two 2-port 100BASE-FX fiber uplink
Simple Network Management                                             modules, one or two 1-port 1000BASE-SX
Protocol (SNMP) and Web-based                                         Gigabit uplink modules, or one module of
management                                                            each type. High port density for fiber
                                                                      connectivity is available on the client side
Cut-through and store-and-                                            of these innovative 8275 Ethernet
forward modes                                                         Workgroup Switch 318 and 322 models.




                                    Model 322

Model 318                                                              Model 326
                  Case 6:20-cv-00482-ADA Document 44-18 Filed 11/04/20 Page 3 of 5
  Features                                Benefits

  MAC address support                     Large MAC address table (8192 addresses) supports downstream devices.

  Backplane capacity and throughput       5-Gbps internal backplane capacity and design ensure Ethernet high-bandwidth throughput.

  Forwarding                              Cut-through and store-and-forward switching modes deliver optimal performance in
                                          error-free networks.

  Buffering and flow control              Improves switch efficiency by reducing packet loss under heavy loads or congested conditions.

  Port trunking                           Provides high-speed connectivity between switches to reduce network bottlenecks and
                                          increase bandwidth.

  801.d Spanning Tree                     Allows creation of redundant paths and protects against cable and equipment failures in
                                          mission-critical applications.




 Network management                       High-performance switching                         Beyond the ability to configure comple-
 Simple Network Management Protocol       capabilities                                       mentary ports for data transmission,
 (SNMP) can be used to configure the      Consistent with other members of the IBM           VLANs enable you to gather individual
 8275 for store-and-forward operation     Ethernet switch family, the new 8275               LAN resources distributed across the
 when deployed for Ethernet-to-Ethernet   models support half- and full-duplex               entire enterprise. With VLAN support from
 transmission. The 8275 supports four     communication on all ports, cut-through            IBM, key properties of the accounting
 RMON groups—events, alarms, statistics   switching, store-and-forward switching,            department LAN, for example, could be
 and history. The 8275 is designed to     optional VLAN support, VPD, SNMP, BootP            integrated securely into the sales
 support customer setup (CSU) and         initialization and a local EIA-232 port for        department LAN. This ability to group
 automatically become operational from    out-of-band management.                            allied enterprise assets yields powerful
 default configuration.                                                                      results—more organizational communi-
                                                                                             cation and well-informed workgroups.
 Support for the industry-based SNMP      VLAN-ready for configurable
 management MIBs allows the 8275 switch   deployments
 to be managed by any SNMP-based          The IBM 8275 Fast Ethernet Workgroup               Web-based management
 management system. The IBM 8275          Switch can be integrated into virtual local        capabilities
 Models 318, 322 and 326 support the      area networks (VLANs) with ease. For               Embedded within the switch will be Web-
 following standard MIBs:                 network applications that require traffic          based management, which will allow
• IETF SNMP MIB-II                        pattern control, heightened security or            HTML and Java™-based management of
                                          broadcast behavior control, administra-            the switch. The Java-based features allow
• Bridge MIB
                                          tors and engineers are calling upon                full graphical management of the switch
• Remote Monitoring MIBs                  VLANs to help users separated by                   with point-and-click capabilities to probe
  - RMON MIB                              geography to share information.                    the status of individual ports.
  - Standard VLAN MIBs
• Web-based management                    The IBM 8275 Fast Ethernet Workgroup
                                          Switch defines a VLAN as a group of                Ease of use
                                          ports that together comprise a single              The 8275 Models can be mounted in
                                          multicast domain. All network end stations         standard 19-inch racks or placed on a
                                          connected to the group of ports can                horizontal surface (for example on a
                                          communicate with one another, yet                  tabletop). LEDs on the front panel provide
                                          broadcast packets received on a port in a          status information for all of the ports
                                          particular VLAN will not be transmitted to         including expansion module, overall
                                          ports that are not designated as mem-              status of the box and power status.
                                          bers of the VLAN.
                 Case 6:20-cv-00482-ADA Document 44-18 Filed 11/04/20 Page 4 of 5
IBM 8275 Fast Ethernet Workgroup Switch Models 318, 322 and 326 at a glance

Models                                  Port configurations
8275 Model 318                          16-port FX configuration
8275 Model 322                          12-port TX plus 8-port FX configuration
8275 Model 326                          24-port TX configuration

Physical specifications                 Width: 441 mm (17.4 in.)
                                        Depth: 264 mm (10.4 in.)
                                        Height: 113 mm (4.4 in.) including rubber feet
                                        Weight:
                                         Model 318: 6.85 kg (15.1 lb)
                                         Model 322: 6.89 kg (15.2 lb)
                                         Model 326: 6.93 kg (15.3 lb)

Operating environment                   Temperature: 10° to 40°C (50° to 104°F)
                                        Relative humidity: 8% to 80%
                                        Wet bulb (caloric value): kcal/Hr or BTU
                                          Model 318: 124 W, 423 BTU/hr
                                          Model 322: 123 W, 420 BTU/hr
                                          Model 326: 127 W, 433 BTU/hr
                                        Electrical power: 0.30 kVa
                                        Noise level: 40.0 dBa
                                        Leakage and starting current: 0.28/21.6 A 0.5 mA/30 A @ 115V or 60 A@ 230 V

Available uplinks                       1-port 1000BASE-SX Gigabit Ethernet uplink
                                        2-port 100BASE-FX fiber uplink

Management                              Ports:
                                        9-pin male, D-type EIA-232 port
                                        Protocols:
                                        SMNP
                                        Web-based management
                                        RMON (events, alarms, statistics and history)
                                        Java Management Application
                                        Telnet
                                        MIBs (SNMP, MIB-II, Bridge, RMON and VLAN)
                                        Local and remote out-of-band management

Installation                            Can be mounted in a standard 19-inch rack or on a flat surface

Standards compliance                    Electromagnetic Standards:
                                        Australia/New Zealand EMI (CISPR-22A)
                                        EN55022 Class A (CISPR-22A) (Models 318 and 322)
                                        EN55022 Class B (CISPR-22B) with shielded cables (Model 326 only)
                                        FCC Class A (U.S.A.)
                                        FCC Class B (U.S.A.)
                                        ICES-003 Class A (Canada)
                                        Taiwan EMI (FCC A)
                                        VCCI Class A (Japan)

Warranty                                One year

Year 2000 ready                         The IBM 8275 Fast Ethernet Workgroup Switch Models 318, 322 and 326 are year 2000 ready when
                                        used in accordance with their associated documentation and are capable of correctly processing,
                                        providing and receiving data within and between the 20th and 21st centuries, provided all other
                                        hardware, software, and/or firmware used with the products properly exchange accurate data
                                        with them.

ISO 9000                                The IBM 8275 Fast Ethernet Workgroup Switch Models 318, 322 and 326 were developed and are
                                        manufactured under a registered ISO 9000 quality management system.
                 Case 6:20-cv-00482-ADA Document 44-18 Filed 11/04/20 Page 5 of 5
For more information
To find out more information about the
IBM 8275 Fast Ethernet Workgroup Switch
Models 318, 322 and 326 and other IBM
communications and networking
products, contact your IBM representative
or call IBM Direct at 1 800 IBM-CALL                          © International Business Machines Corporation 1999
(1 800 426-2555). You can access the                            IBM Corporation
IBM Networking Home Page at:                                    Department TYCA
www.networking.ibm.com                                          PO Box 12195
                                                                RTP NC 27709

                                                                Printed in the United States of America
                                                                2-99
                                                                All Rights Reserved

                                                                References in this publication to IBM products or
                                                                services do not imply that IBM intends to make them
                                                                available in all countries in which IBM operates.

                                                                IBM is a trademark of International Business
                                                                Machines Corporation in the United States and/or
                                                                other countries.

                                                                Java and all Java-based trademarks and logos are
                                                                trademarks or registered trademarks of Sun
                                                                Microsystems, Inc. in the United States and/or other
                                                                countries.

                                                                Other company, product and service names may be
                                                                trademarks or service marks of others.




                                                                Printed on recycled paper




                                                                G224-4590-00
